 
Exhibit 10.4
 


TRADEMARK LICENSE AGREEMENT
 
This TRADEMARK LICENSE AGREEMENT (this “Agreement”) dated as of August 30, 2013
(the “Effective Date”) between Murphy Oil Corporation, a Delaware corporation
(“Licensor”), and Murphy USA Inc., a Delaware corporation (“Licensee”, and each
of Licensor and Licensee, a “Party”).
 
WITNESSETH:
 
WHEREAS, Licensor will contribute to Licensee, its wholly-owned Subsidiary, all
of Licensor’s shares in Murphy Oil USA, Inc. (“Murphy Oil USA”) in connection
with the spin-off of Licensee into an independent and separately traded company
(the “Spin-Off”) that is engaged, indirectly through Murphy Oil USA, in the
business of retail marketing of petroleum products and convenience merchandise
through a chain of retail gasoline stations (the “Retail Business”) and
operating production distribution terminals and ethanol production facilities
(together with the Retail Business, the “Business”);
 
WHEREAS, in connection with the Spin-Off, Murphy Oil USA will assign to Licensor
all of its right, title and interest in and to certain trademarks, including the
Licensed Marks (as defined below); and
 
WHEREAS, subject to the terms and conditions set forth herein, Licensee desires
to obtain, and Licensor is willing to grant to Licensee, a license to use the
Licensed Marks in the conduct of the Business.
 
NOW, THEREFORE, for the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
ARTICLE 1
Definitions
 
Section 1.01.  Definitions.  (a) The following terms, as used herein, have the
following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such
Person.  For purposes of this definition, “control” when used with respect to
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or
 

 
 

--------------------------------------------------------------------------------

 

otherwise, and the terms “controlling” and “controlled” have correlative
meanings.
 
“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, permit, approval,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted or promulgated or applied by a Governmental
Authority that is binding upon or applicable to such Person.
 
“Business Day” means a day, other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by
Applicable Law to close.
 
“Change of Control” means, with respect to Licensee or Murphy Oil USA, the
occurrence of any of the following: (i) a “Person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act) becomes a beneficial owner,
directly or indirectly, of equity representing fifty percent (50%) or more of
the total voting power of Licensee’s or Murphy Oil USA’s, as applicable, then
outstanding equity capital; (ii) such entity merges into, is consolidated with
or effects an amalgamation with another Person, or merges another Person into
such entity, on a basis whereby less than fifty percent (50%) of the total
voting power of the surviving Person immediately after such merger,
consolidation or amalgamation is represented by equity held directly or
indirectly by former equityholders of (and in respect of their former equity
holdings in) such entity immediately prior to such merger, consolidation or
amalgamation; and (iii) such entity directly or indirectly sells, transfers or
exchanges all, or substantially all, of its assets to another Person unless at
least fifty percent (50%) of the total voting power of the transferee is
directly or indirectly owned by the equityholders of Licensee or Murphy Oil USA,
as applicable, in respect of their former equity holdings in Licensee or Murphy
Oil USA immediately prior to transfer; provided that in no event shall the
consummation, execution or closing of the Spin-Off constitute a Change of
Control with respect to Licensee or Murphy Oil USA.
 
“Excluded Marks” means the trademark “MURPHY” and the Rowel Design, in each case
whether used on a standalone basis or in connection with any other trademark,
design, company name, trade name, domain name or other source identifier (other
than as specifically used in the trademarks set forth in Exhibit B).  For the
avoidance of doubt, the Excluded Marks shall include the trademarks set forth in
Exhibit A.
 
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental authority, instrumentality, court, legislative body,
government organization, commission, tribunal or regulatory or administrative
agency, or any political or other subdivision, department or branch of any of
the foregoing.
 

 
2

--------------------------------------------------------------------------------

 



“Licensed Marks” means the trademarks set forth (and only as set forth) in
Exhibit B, including the registrations and applications for registration set
forth in Exhibit B.  For the avoidance of doubt, the Licensed Marks shall not
include any trademark that is derivative of the trademarks set forth in
Exhibit B or any Excluded Mark.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
governmental authority.
 
“Rowel Design” means the design set forth in Exhibit C.
 
“Subsidiary” means, with respect to any Person, any entity of which such Person
owns, directly or indirectly, securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions.
 
(b)      Each of the following terms is defined in the Section set forth
opposite such term:
 
Term
Section
Administrative Agent
Section 2.02(b)
Agent
Section 2.02(b)
Agreement
Preamble
Business
Recitals
Credit Agreement
Section 2.02(b)
Effective Date
Preamble
Financing Agreements
Section 2.02(b)
Insolvency Proceedings
5.03
License
2.01
Licensee
Preamble
Licensor
Preamble
Murphy Oil USA
Recitals
Party
Preamble
Retail Business
Recitals
Spin-Off
Recitals
Term
5.01
Trademark Claims
4.03



Section 1.02.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections and Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified.  All Exhibits annexed
 

 
3

--------------------------------------------------------------------------------

 

hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Exhibit but not otherwise defined therein shall have the respective meanings
given to them in this Agreement.  Any singular term in this Agreement shall be
deemed to include the plural, and any plural term the singular.  Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import.  “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form.
 
ARTICLE 2
License
 
Section 2.01.  Grant of License.  Subject to the terms and conditions set forth
herein, Licensor hereby grants to Licensee a worldwide, exclusive (subject to
Section 2.03), non-transferable (except as otherwise set forth in Section 6.01),
non-sublicensable (except as otherwise set forth in Section 2.02), royalty-free,
fully paid-up license to use the Licensed Marks solely in connection with the
conduct of the Business during the Term (the “License”).  For the avoidance of
doubt, subject to the terms and conditions contained herein, the License shall
include (i) Licensee’s right to use “Murphy USA Inc.”, (ii) Murphy Oil USA’s
right to use “Murphy Oil USA, Inc.” and (iii) Murphy Oil Trading Company
(Eastern)’s right to use “Murphy Oil Trading Company (Eastern)”, in each case,
as their respective corporate names during the Term.
 
Section 2.02.  Sublicense Rights. (a) The License shall include the right of
Licensee to grant sublicenses to its Subsidiaries; provided that any such
sublicense shall terminate immediately upon the applicable sublicensee ceasing
to be a Subsidiary of Licensee.  Any such sublicense shall be evidenced in
writing, contain terms and conditions that are no less restrictive on the
applicable sublicensee’s use of the Licensed Marks than the terms and conditions
in this Agreement and be provided in written form to Licensor as soon as is
reasonably practicable following the grant of such sublicense.
 
(b)      Licensee has entered into a Credit Agreement (as amended or extended
from time to time, the “Credit Agreement”) with certain lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent for such lenders (in such capacity,
and together with its successors, the “Administrative Agent”) and may in the
future enter into one or more other credit agreements or other financing
agreements (together with the Credit Agreement, “Financing Agreements”).  The
obligations of Licensee and its Subsidiaries under the Credit Agreement are
secured, and the obligations of Licensee and its Subsidiaries under one or more
other Financing Agreements may be secured, by security interests in inventory of
Licensee and its Subsidiaries.  Licensor hereby consents to the grant by
Licensee and/or Murphy Oil USA to the Administrative Agent, and to any financial
institution serving as agent or trustee under any other Financing Agreement (the
 
 
 
4

--------------------------------------------------------------------------------

 
 
Administrative Agent and any such other agent or trustee being called an
“Agent”), of a sublicense to use the Licensed Marks in a manner consistent with
their use by Licensee and its Subsidiaries and solely to liquidate inventory
pledged to such Agent as collateral under the applicable Financing Agreement
during a period of 180 days immediately following the commencement by such Agent
of any exercise of remedies permitted under such Financing Agreement with
respect to such collateral (such period to be extended for a period equal to any
period that such Agent is subject to the automatic stay or a court order
preventing or enjoining it from liquidating such collateral).  Any such
sublicense shall be evidenced in writing, contain terms and conditions that are
no less restrictive on the applicable sublicensee’s use of the Licensed Marks
than the terms and conditions in this Agreement and be provided in written form
to Licensor as soon as is reasonably practicable following the grant of such
sublicense.  Licensor further agrees for the benefit of each Agent and the
secured parties for which such Agent acts, and notwithstanding any other
provision of this Agreement, that the rights of such Agent under any such
sublicense shall continue in effect in accordance with the terms and conditions
set forth above notwithstanding any termination of this Agreement or the License
pursuant to Article 5 hereof.
 
Section 2.03.  U.K. Downstream Business.  The Parties hereby acknowledge that
Licensor will engage, directly or indirectly, in the conduct of the Business in
the United Kingdom following the Spin-Off.  Notwithstanding anything in this
Agreement to the contrary, Licensor shall be permitted to use, and license or
otherwise allow others (including acquirers of or successors to the Business as
conducted by Licensor in the United Kingdom) to use, “Murco” and any derivative
thereof that does not include the term “USA” in connection with the conduct of
the Business in the United Kingdom.
 
ARTICLE 3
Ownership and Use of Licensed Marks
 
Section 3.01.  Ownership of Licensed Marks; Reservation of Rights.  (a) Licensee
hereby acknowledges that (i) the License is the only license granted to Licensee
or any of its Affiliates with respect to the Licensed Marks and (ii) no other
licenses whatsoever have been granted, expressly or by implication or estoppel,
to Licensee or any of its Affiliates by the provisions of this
Agreement.  Neither this Agreement nor its performance shall confer on Licensee
or any of its Affiliates any right with respect to the Licensed Marks other than
those rights expressly granted herein, and any and all rights in and to the
Licensed Marks not expressly granted to Licensee herein are reserved and
retained by Licensor, as is the right to use any Excluded Mark or any trademark
that contains the term “Murphy” or the Rowel Design other than the Licensed
Marks in any manner (subject to Section 3.05).  Any use of the Licensed Marks by
Licensee or any of its Affiliates pursuant to the License shall inure to the
benefit of Licensor.
 

 
5

--------------------------------------------------------------------------------

 



(b)      Licensee shall not, and shall cause its Affiliates to not,
(i) challenge the validity or ownership of the Licensed Marks, the Excluded
Marks or any other marks of Licensor or its Affiliates or claim adversely or
assist in any claim adverse to Licensor concerning any right, title or interest
in or to the Licensed Marks or the Excluded Marks, (ii) do or permit any act
which may directly or indirectly impair or prejudice Licensor’s title to the
Licensed Marks or Excluded Marks or be detrimental to the reputation and
goodwill of Licensor, (iii) register or attempt to register any trademark,
design, company name, trade name, domain name or other source identifier that is
derivative of, confusingly similar to or contains any Licensed Mark or Excluded
Mark or (iv) use or attempt to use any trademark, design, company name, trade
name, domain name or other source identifier (other than the Licensed Marks)
that is derivative of, confusingly similar to or contains any Excluded Mark.
 
Section 3.02.  Appearance of the Licensed Marks; Quality Control.  Licensee
shall use the Licensed Marks only in the form stipulated by Licensor and shall
conform to and observe such standards as Licensor from time to time prescribes,
including standards relative to the quality, design, identity, size, position,
appearance, marking and color of the Licensed Marks and the manner, disposition
and use of the Licensed Marks.  All goods and services provided by Licensee
under the Licensed Marks shall at all times be provided in compliance with
Applicable Law and in a manner consistent with the quality of goods and services
provided by Licensor and its Affiliates under the Licensed Marks as of
immediately prior to the Effective Date.  Licensor shall have the right to
inspect any written or electronic materials bearing any Licensed Mark.
 
Section 3.03.  Prosecution and Maintenance.  Licensor shall, reasonably promptly
following Licensee’s request and at Licensee’s sole cost and expense, take all
such actions as Licensee may reasonably request to prosecute and maintain any
registration or application for registration of any Licensed Mark.
 
Section 3.04.  Third Party Notices.  If requested in writing by Licensor,
Licensee shall ensure that any written or electronic materials bearing a
Licensed Mark includes a written statement to the effect that such Licensed Mark
is used by Licensee under license from Licensor.
 
Section 3.05.  Licensor’s Use of Marks.  Subject to Section 2.03, Licensor shall
not, and shall cause its Affiliates to not, use the Licensed Marks, the Excluded
Marks or any trademark containing the term “Murphy” or the Rowel Design within
the field of the Retail Business during the Term.
 
Section 3.06.  Fair Use.  For the avoidance of doubt, nothing in this Agreement
shall restrict or limit either Party’s right to make any use of any term or
trademark that constitutes fair use under Applicable Law or factual use for
historical or reference purposes.
 

 
6

--------------------------------------------------------------------------------

 



ARTICLE 4
Claims and Liability
 
Section 4.01.  Disclaimers; Limitation of Liability.  NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT TO THE CONTRARY, THE LICENSE IS GRANTED ON AN “AS IS” BASIS
WITH NO REPRESENTATIONS OR WARRANTIES, AND EACH PARTY, ON BEHALF OF ITSELF AND
ITS AFFILIATES, HEREBY EXCLUDES AND DISCLAIMS ANY EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO THE LICENSE, INCLUDING
THOSE REGARDING MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT AND ANY WARRANTIES IMPLIED BY ANY COURSE OF DEALING OR TRADE
USAGE.  NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE UNDER ANY LEGAL
OR EQUITABLE THEORY FOR ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OF ANY KIND IN CONNECTION WITH THIS
AGREEMENT EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
 
Section 4.02.  Infringement of Licensed Marks by Third Party. Licensee shall
promptly notify Licensor of any unauthorized or improper use by any Person of
any Licensed Marks, including in such notice the particulars of such use and any
other information that Licensee and its Affiliates may have relating to such
use, and reasonably cooperate with Licensor, at Licensee’s sole cost and
expense, in connection with any action Licensor may take to prevent or halt such
use.  In the event that Licensor does not take reasonable action to halt any
such use related to the Business within a reasonable period of time following
such notice, Licensee may take reasonable action to prevent or halt such use,
and Licensor shall reasonably cooperate with Licensee, at Licensee’s sole cost
and expense, in connection with any such action of Licensee.
 
Section 4.03.  Third Party Actions.  Licensee shall promptly notify Licensor of
any allegations, claims or demands (actual or threatened) against Licensee or
any of its Affiliates for infringement of any intellectual property rights of
third parties by reason of Licensee’s or its Affiliates’ use of the Licensed
Marks (collectively, “Trademark Claims”) and provide all related particulars
requested by Licensor.  Licensor shall retain exclusive control over the
resolution of any Trademark Claim, including the right to agree to an injunction
against further use of any Licensed Mark at issue or to otherwise settle such
Trademark Claim; provided that such settlement shall not require any payment by
Licensee without Licensee’s prior written consent.  In the event that Licensor
does not take reasonable action to resolve a Trademark Claim within a reasonable
period of time following such notice, Licensee may assume exclusive control over
such Trademark Claim (but solely to the extent such Trademark Claim relates to
allegations, claims or demands (actual or threatened) against Licensee or any of
its Affiliates), including the right to agree to an injunction against further
use of
 

 
7

--------------------------------------------------------------------------------

 

any Licensed Mark at issue by Licensee or any of its Affiliates or to otherwise
settle such Trademark Claim with respect to Licensee and its Affiliates;
provided that such settlement shall not bind or apply to Licensor in any manner
without Licensor’s prior written consent.  Subject to the foregoing and at
Licensee’s sole cost and expense, each Party shall provide to the other Party
such assistance as such other Party may reasonably request in connection with
the defense or settlement of any Trademark Claim.


Section 4.04.  Indemnification.  Licensee shall indemnify, defend and hold
harmless Licensor, its Affiliates and their respective directors, officers,
employees and agents from and against any damages, losses, liabilities, fines,
penalties and expenses (including reasonable costs of investigation and
reasonable attorneys’ fees in connection with any action, suit or proceeding)
related to or arising out of the use of the Licensed Marks by Licensee or any of
its Affiliates or the exercise of Licensee’s rights and obligations under this
Agreement.
 
ARTICLE 5
Term and Termination
 
Section 5.01.  Term.  This Agreement is effective as of the Effective Date and
shall continue in full force and effect in perpetuity unless terminated in
accordance with Section 5.02 or Section 5.03 (the “Term”).
 
Section 5.02.  Termination by Licensee.  Licensee may terminate this Agreement
at any time immediately upon written notice to Licensor.
 
Section 5.03.  Termination by Licensor.  Licensor may terminate this Agreement
immediately upon written notice to Licensee upon the occurrence of any of the
following:
 
(a)      a material breach of any provision of this Agreement by Licensee or any
of its Affiliates and failure to fully cure such breach within 30 days after
Licensor’s provision of written notice to Licensee of such breach;
 
(b)      a Change of Control of Licensee or Murphy Oil USA; and
 
(c)      with respect to Licensee or any of its Affiliates, (i) the voluntary
commencement of any proceeding (all of which proceedings are hereinafter
collectively referred to as “Insolvency Proceedings”) under the United States
Bankruptcy Code or any other law of any jurisdiction for the relief, liquidation
or rehabilitation of debtors, (ii) the involuntary commencement of an Insolvency
Proceeding that is not dismissed within ninety (90) days after the filing
thereof, or (iii) the appointment of or taking of possession by a receiver,
custodian, trustee, liquidator or similar official.
 
Section 5.04.  Effect of Termination; Survival.  Upon expiration or termination
of this Agreement, the License shall immediately terminate without
 

 
8

--------------------------------------------------------------------------------

 

any further action by Licensor, and Licensee shall, and shall cause each of its
Affiliates to, cease using the Licensed Marks in any form.  Notwithstanding
anything in this Agreement to the contrary, Sections Section 2.02(b), 3.01(a),
4.01, 4.04 and 5.04 and Article 6 shall survive any expiration or termination of
this Agreement.
ARTICLE 6
General
 
Section 6.01.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided that, except as expressly set forth
in Section 2.02, Licensee may not assign, delegate or otherwise transfer this
Agreement or any of its rights or obligations hereunder without the express
prior written consent of Licensor.
 
Section 6.02.  Notices. All notices, requests and other communications to any
Party shall be in writing (including facsimile and email transmission) and shall
be given,
 
if to Licensee, to:
 
Murphy USA Inc.
200 Peach Street
P.O. Box 7000
El Dorado, Arkansas 71731
Attn: John Moore
Facsimile: 870-864-6489
 
with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attn: William L. Taylor, Esq.
Facsimile: (212) 701-5800
 
if to Licensor, to:
 
Murphy Oil Corporation
200 Peach Street
P.O. Box 7000
El Dorado, Arkansas 71731
Attn: Walter Compton
Facsimile: 870-881-6893


with a copy to:



 
9

--------------------------------------------------------------------------------

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attn: William L. Taylor, Esq.
Facsimile: (212) 701-5800


 
or such other address, facsimile number or email address as such Party may
hereafter specify for the purpose by notice to the other Party.  All such
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place
of receipt and such day is a Business Day.  Otherwise, any such notice, request
or communication shall be deemed not to have been received until the next
succeeding Business Day.
 
Section 6.03.  Specific Performance.  The Parties acknowledge that money damages
are not an adequate remedy for any violation of this Agreement and that either
Party may, in its sole discretion, apply to the courts set forth in Section 6.05
for specific performance, or injunctive or such other relief as such courts may
deem just and proper, in order to enforce this Agreement or prevent any
violation hereof, and to the extent permitted by Applicable Law, each Party
waives the posting of bond and any objection to the imposition of such relief.
 
Section 6.04.  Amendments and Waivers.  (a) Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by each of the Parties or, in the case of a
waiver, by the Party against whom the waiver is to be effective.
 
(b)      No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.
 
Section 6.05.  Governing Law and Jurisdiction.  This Agreement shall be subject
to and governed by the laws of the State of New York without regard to the
conflict of law rules of such state.  Each Party hereby submits and consents to
the jurisdiction of the state and federal courts in the State of New York and to
venue in New York, New York.
 
Section 6.06.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one agreement.
 
Section 6.07.  No Third Party Beneficiaries.  Except as provided in Section
2.02(b), no provision of this Agreement is intended to confer any rights,
benefits,
 

 
10

--------------------------------------------------------------------------------

 

remedies, obligations or liabilities hereunder upon any Person other than the
Parties and their respective successors and permitted assigns.
 
Section 6.08.  Entire Agreement.  This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, both oral and
written, among the Parties with respect to the subject matter hereof.  For the
avoidance of doubt, the Parties acknowledge and agree that the transactions
contemplated in connection with the Spin-Off, together with the transactions
contemplated by this Agreement, collectively constitute a single and integrated
transaction.
 
Section 6.09.  Severability.  If any provision of this Agreement or any part
thereof shall be determined to be invalid or unenforceable, such invalidity or
unenforceability shall not render the entire Agreement invalid.  Rather, the
Agreement shall be construed as if not containing the particular invalid or
unenforceable provision, and the rights and obligations of each Party shall be
construed and enforced accordingly.
 
[remainder of page intentionally left blank]
 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.
 
MURPHY OIL CORPORATION
By:
/s/ Walter K. Compton
 
Name:
Walter K. Compton
 
Title:
Senior Vice President and General Counsel



 
MURPHY USA INC.
By:
/s/ John A. Moore
 
Name:
John A. Moore
 
Title:
Senior Vice President, General Counsel and Secretary



 


 


 


 


 
[Signature Page to Trademark License Agreement]

 
 

--------------------------------------------------------------------------------

 

Exhibit A
Excluded Marks
 
Murphy Oil Corporation
Murphy Gas Gathering Inc.
Arkansas Oil Company
Murphy Crude Oil Marketing
Caledonia Land Company
El Dorado Engineering Inc.
El Dorado Contractors Inc.
Marine Land Company
Murphy Eastern Oil Company
Murphy Exploration & Production Company
Mentor Holding Corporation
Mentor Excess and Surplus Lines Insurance Company
MIRC Corporation
Murphy Building Corporation
Murphy Exploration & Production Company – International
Canam Offshore Limited
Canam Brunei Oil Ltd.
Murphy Peninsular Malaysia Oil Co., Ltd.
Murphy Sabah Oil Co., Ltd.
Murphy Sarawak Oil Co., Ltd.
El Dorado Exploration, S.A.
Murphy Australia Holdings Pty. Ltd.
Murphy Australia NT/P80 Oil Pty. Ltd.
Murphy Australia Oil Pty. Ltd.
Murphy Australia AC/P 36 Oil Pty. Limited
Murphy Australia WA-408-P Oil Pty. Ltd.
Murphy Australia WA-423-P Oil Pty. Ltd.
Murphy Australia WA-476-P Oil Pty. Ltd.
Murphy Australia WA-481-P Oil Pty. Ltd.
Murphy Baranan Oil Co., Ltd.
Murphy Brazil Exploracao e Producao de Petroleo e Gas Ltda.
Murphy Cameroon Elombo Oil Co., Ltd.
Murphy Cameroon Ntem Oil Co., Ltd.
Murphy Central Dohuk Oil Co. Ltd.
Murphy Equatorial Guinea Oil Co., Ltd.
Murphy Exploration (Alaska), Inc.
Murphy Global, Inc.
Murphy International Marketing & Trading Company
Murphy Italy Oil Company (see company F. below)
Murphy Kurdistan Oil Co., Ltd.
Murphy Nha Trang Oil Co., Ltd.
Murphy Overseas Ventures Inc.

 
A-1

--------------------------------------------------------------------------------

 

Murphy Brazil Exploracao e Producao de Petroleo e Gas Ltda.
Murphy Phuong Nam Oil Co., Ltd.
Murphy SE Asia Oil Pte. Ltd.
Murphy Semai IV Ltd.
Murphy Semai Oil Co., Ltd.
Murphy Somali Oil Company
Murphy South Barito, Ltd.
Murphy-Spain Oil Company
Murphy Suriname Company Ltd.
Murphy Suriname Oil Company, Ltd.
Murphy West Africa, Ltd.


[ex1004_logo1.jpg]
 

 
A-2

--------------------------------------------------------------------------------

 

 
Exhibit B

 
  Licensed Marks
 
Murphy USA
Murphy USA Inc.
Murphy Oil USA, Inc.
Murphy Oil USA
Murphy Oil Trading Company (Eastern)
Murphy Express
Murpay
Dr. Murphy’s Crazy Concoction


Registrations


Country
Mark
Status
Application No.
Registration No.
U.S.
MURPHY USA and two-star design
Registered
77/844,528
3,938,678
U.S.
MURPHY USA and design
Registered
75/300,843
2,180,353
U.S.
MURPAY
Registered
77/844,494
3,938,676
U.S.
DR. MURPHY’S CRAZY CONCOCTION
Registered
85/444,396
4,269,358




 
16

--------------------------------------------------------------------------------

 

 
Exhibit C



Rowel Design
[ex1004_logo2.jpg]

 
 